                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

IN RE:                                          )
                                                )       Case No. 19-80155-CRJ11
STEVE SHICKLES, JR. and RONDA                   )
SHICKLES,                                       )       Chapter 11
                                                )
               Debtors.                         )


                      NOTICE OF INTENT TO SERVE SUBPOENAS

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure, made applicable to this

proceeding by Rule 9016 of the Federal Rules of Bankruptcy Procedure, Simple Helix, LLC, Deep

Blue Holdings, LLC, Alpha Hosting, LLC, The Westmoreland Company, Inc., Karl Leo, and Jada

Leo, creditors and parties-in-interest in this proceeding, hereby gives notice of their intention to

obtain documents pursuant to the Subpoenas attached hereto.

       This the 14th day of February, 2020.

                                              Respectfully submitted,

                                              /s/ Brian J. Richardson
                                              Brian J. Richardson
                                              LEO Law Firm, LLC
                                              200 Randolph Ave.
                                              Huntsville, AL 35801
                                              Tel: (256) 539-6000
                                              Email: brichardson@leo-law.com

                                              One of the Attorneys for Movants Simple Helix, LLC,
                                              Deep Blue Holdings, LLC, Alpha Hosting, LLC, The
                                              Westmoreland Company, Inc., Karl Leo, and Jada
                                              Leo




                                                    1
Case 19-80155-CRJ11          Doc 517 Filed 02/14/20 Entered 02/14/20 15:32:35                Desc
                               Main Document    Page 1 of 2
                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 14th day of February, 2020, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
to all counsel of record, including without limitation the following:

       Kevin D. Heard
       HEARD, ARY & DAURO, LLC
       303 Williams Avenue SW
       Park Plaza Suite 921
       Huntsville, AL 35801
       Counsel to the Debtors

       Richard M. Blythe
       Post Office Box 3045
       400 Well Street NE, Room 236
       Decatur, Alabama 35602
       Bankruptcy Administrator

                                               /s/ Brian J. Richardson
                                               Of Counsel




                                                  2
Case 19-80155-CRJ11           Doc 517 Filed 02/14/20 Entered 02/14/20 15:32:35                  Desc
                                Main Document    Page 2 of 2
